         Case
          Case1:17-cr-00578-VEC
               1:17-cr-00578-VEC Document
                                  Document31-1 Filed09/15/21
                                           32 Filed  09/15/21 Page
                                                               Page11ofof11


                                                                USDC SDNY
                                                                DOCUMENT
UNITED STATES DISTRICT COURT
                                                                ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                DOC #:
--------------------------------x
                                                                DATE FILED: 
                                :
 UNITED STATES OF AMERICA       :
                                :                   ORDER
 - v. -                         :
                                :
 RAFAEL MONTERO,                :                   17 Cr. 578 (VEC)
                                :
        Defendant.              :
                                :
--------------------------------x

       WHEREAS, a hearing has been set by this Court for September 20, 2021, concerning
reported violations of the conditions of supervised release by the defendant, Rafael Montero;

       AND WHEREAS, the Government has requested access to the case file maintained by the
U.S. Probation Offices for the Southern District of New York and the Eastern District of New
York for the defendant, Rafael Montero, including records of drug testing, so as to prepare for the
conference and to comply with the Government’s obligations pursuant to the Federal Rules of
Criminal Procedure; United States v. Giglio, 405 U.S. 763 (1972), and its progeny; and Title 18,
United States Code, Section 3500;

       IT IS HEREBY ORDERED that the U.S. Probation Offices for the Southern District of
New York and the Eastern District of New York provide a copy of the case file maintained for the
defendant, Rafael Montero, including records of drug testing, to Assistant United States Attorney
Michael D. Longyear for his review.


SO ORDERED:

Dated:     September    , 2021
           New York, New York


                                                 THE HONORABLE VA      VALERIE
                                                                         ALERIE E. CAPRONI
                                                 United States District Judge
